Citation Nr: 0016671	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  97-23 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The appellant had periods of active duty for training 
(ACDUTRA) in the Army National Guard of Puerto Rico from 1978 
to 1983. The appellant's DD Form 214 indicates that he served 
on ACDUTRA from January 29, 1978 to September 2, 1978.  The 
appellant's Army National Guard Retirement Credits Record 
indicates that he served on either active duty, ACDUTRA, or 
full time training duty from: July 22, 1979 to August 5, 
1979; May 17, 1980 to May 31, 1980; June 6, 1981 to June 20, 
1981; June 5, 1982 to June 19, 1982; June 21 to June 22, 
1982; and May 13, 1983 to May 28, 1983. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1997 rating decision from the San Juan, 
Puerto Rico Department of Veterans Affairs (VA) Regional 
Office (RO).  


REMAND


The Board notes that the veteran, in a June 1997 VA Form 9, 
indicated that he wanted a "personal so I may present 
medical evidence and or argue points of great importance."  
Thereafter, he states "then forward" to the Board.  This 
appears to be a request for a personal hearing at the RO.  
The veteran has not withdrawn this request.  Accordingly, 
this case is REMANDED to the RO for the following:

The RO should schedule the veteran for a 
personal hearing at the RO.  A copy of 
the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.

The purpose of this REMAND is to comply with due process of 
law, and the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




